Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, filed 7/23/2019, are acknowledged. Claims 1-9 are pending and considered on the merits below.

Specification
The use of the term AUTOBLEND® (page 3), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be fully capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The disclosure is objected to because of the following informalities: delete “.   Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites the abstract idea of creating a subset of test analytes. This judicial exception is not integrated into a practical application because once the subset is created there are no additional steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because preparing test samples where no more than 100 microliters of sample are transferred; analyzing the test samples by family groupings; and running test samples through an ultra high-performance liquid chromatograph are well understood, routine and conventional.
Dependent claims either add refinements to the abstract idea, or additional elements which fail to add something "significantly more" than the abstract idea itself, and therefore stand rejected on the same grounds.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 6, the claim recites the abstract idea of capturing data in an electronic notebook, reviewing captured data for anomalies, and reporting results of testing. This judicial exception is not integrated into a practical application because once the results are reported, there are no additional steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: preparing test samples where no more than 100 microliters of sample are transferred; analyzing the test samples by family groupings; and running test samples through an ultra high-performance liquid chromatograph are well understood, routine and conventional.
	Dependent claims either add refinements to the abstract idea, or additional elements which fail to add something "significantly more" than the abstract idea itself, and therefore stand rejected on the same grounds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “ultra-high performance liquid chromatography” is indefinite as it is unclear if it takes antecedent basis from ‘liquid chromatography testing’ in the preamble or is a different. Subsequently, “the liquid chromatograph” would be indefinite if these were different as it is unclear if it is referring to ‘liquid chromatography testing’ preamble or ‘ultra-high performance liquid chromatography’. For examination purposes the examiner interprets that the liquid chromatography apparatuses are the same.
Further regarding claim 1, claim 1 is indefinite as it indicates reducing testing time however omits a step or indicated that the time is reduced. For examination purposes the examiner interprets that the method as provided would result in shorter testing times.
Claim 6 is indefinite as it indicates a testing procedure however omits a step or indicated of running a test, what is provided is a separation method. For examination purposes the examiner interprets that the method is drawn to a separation procedure.
Claims 4 and 9 recite the limitation "the buffer portion".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets the claim to read “a buffer”.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Currie et al. (US 9,650,417 B2).
Regarding claims 1, 5, and 6, Currie describes a liquid chromatography testing method for reducing laboratory waste and testing times (abstract), the method comprising the steps of: 
accepting a plurality of samples to be tested on a liquid chromatograph (column 22 “Calf intestinal alkaline phosphatase (CIP)”); 
preparing at least one analyte for each of the plurality of samples to create a plurality of test analytes (column 22 “The CIP reaction solution was prepared”), wherein the step of preparing at least one analyte comprises the steps of: 
limiting a volumetric size of laboratory glassware used to no more than 10.0 mL and limiting transfer of liquids to be no more than 100 microliters (column 22 “The final solution of20 μL was then analyzed by LCMS with conditions as shown in Table 1 below”);
utilizing ultra-high-performance liquid chromatography (Table 1 “Waters Acquity UPLC”); 
selecting autosampler vials to allow analysis of as little as 300 microliters of sample (Table 1 “Injection volume: 20 μL”); 
grouping analytes by families to allow a single chromatographic column to be used for all analytes in a family (column 22 “example 1” and “table 1” all the analytes were use on the same column); 
running a combination standard for multiple chemicals on the liquid chromatograph (column 22 “Control reactions were assembled for enzyme activity containing 10 mM p-nitrophenylphosphate in place of peptide.”); and 
creating a subset of the plurality of test analytes based on those containing at least one of the multiple chemicals in the combination standard (column 23 “Tables 2 and 3 show that under the conditions used for assay (subsets), 0.5 units of calf intestinal alkaline phosphatase (pH 8) and 0.5 units of either potato acid phosphatase or human prostate acid phosphatase (pH 5) efficiently hydrolyzed p-nitrophenylphosphate.”); and
the step of storing all test data in an electronic laboratory notebook (column 27 “Data were entered into the GraphPad Prism software program (electronic laboratory notebook) and analyzed by ANOVA using a Bonferroni multiple comparison test post-hoc”).

Regarding claims 2 and 7, Currie describes that the families of analytes are selected from the group comprising Antihistamines, Antiemetics, CII-CIV controlled substances, the Caine family, the Catacholamine-like family, Reversal Agents, and the Cardiac family (column 19 “one or more other therapeutic agents may be used in combination with the peptides described herein. Such agents include…antiemetics”).
Regarding claims 3 and 8, Currie describes the step of adjusting an organic portion of a mobile phase (Table 1 “mobile phase; gradient”).
Regarding claims 4 and 9, Currie describes that the buffer potion of the mobile phase remains the same (column 22 “2 μL 10x acid phosphatase buffer”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797